DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/13/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16-17, 25-26, 36-37, 39-40, 85, 88-89 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham et al. US 20140134610.
Regarding claims 1 and 88, Pham et al.  discloses a method of sequencing a double stranded nucleic acid (para [0008]- In preferred aspects, methods are provided for enrichment of a target region in a nucleic acid sample that comprise);  the method comprising:
(a) ligating a first adapter to a first end of the double stranded nucleic acid: (para [0008]-  In preferred embodiments, ligation of two stem-loop adapters to the 
(b) annealing a first primer to the nucleic acid template and (c) sequencing the first portion of the nucleic acid template (para [0008]- further enrichment is achieved by exposing the double-stranded fragments that comprise the target region to a primer and polymerase enzyme to generate a polymerase complex, and exposing the polymerase complex to a capture-hook oligonucleotide attached to a magnetic bead to selectively capture the polymerase complex. (para [0072]- A first primer specific for the region of the first strand complementary to the displacer is annealed to the first strand and extended to generate a nascent strand complementary to the captured strand, thereby creating a double-stranded molecule) 

(d) annealing a second primer to the nucleic acid template (e) sequencing the first portion of the nucleic acid template (para [0008]- further enrichment is achieved by exposing the double-stranded fragments that comprise the target region to a primer and polymerase enzyme to generate a polymerase complex, and exposing the polymerase complex to a capture-hook oligonucleotide attached to a magnetic bead to selectively capture the polymerase complex; (0040]- One or both adapters can have primer binding sites, and during a subsequent primer-extension reaction primers on one or both adapters may be extended. In preferred embodiments only one primer is extended even in cases where two are present. In some preferred embodiments, a primer is second primer complementary to the 3'-end of the nascent strand). 

Regarding claim 16, Pham et al discloses the method of claim 1, wherein the first adapter is a hairpin adapter (para [0038]- In certain preferred embodiments, stem-loop (a.k.a. "hairpin") adapters are used. These adapters are single-stranded, but their termini are complementary such that the adapter folds back on itself to generate a double-stranded portion and a single-stranded loop. A stem-loop adapter can be linked to an end of a linear, double-stranded nucleic acid).

Regarding claim 17, Pham et al discloses the method of claim 16, wherein the first primer anneals to a sequence within a loop of the first adapter. (Para [0009]- A primer binding sequence is preferably present within at least one of the adapters, and can have a primer bound thereto. Such a primer can be complementary only to the adapter, or can also be complementary to a portion of the target region; The adding preferably comprises covalent attachment of stem-loop adapters to the fragment comprising the target region, and in especially preferred embodiments, two different stem-loop adapters are attached, e.g., via a ligation reaction) (see also Figure 1).

Regarding claim 25, Pham et al discloses the method of claim 1, wherein the method further comprises, after (a) and prior to (b), generating amplicons of the nucleic acid template (para [0008]- further enrichment is achieved by exposing the double-stranded fragments that comprise the target region to a primer and polymerase enzyme to generate a polymerase complex).

Regarding claims 26 and 37, Pham et al discloses the method of claim 25, wherein the method of generating amplicons of the nucleic acid template comprises a polymerase chain reaction (para-[0039] In certain preferred embodiments, the adapters can have primer sequences pre-hybridized to them prior to ligation, e.g., where the fragments are to be subjected to a primer extension reaction (e.g., PCR, sequence-by-synthesis reaction, etc.) 

Regarding claim 36, Pham et al discloses the method of claim 25, wherein the method of generating amplicons of the nucleic acid template comprisins rolling circle amplification (para [0054]-In yet further embodiments, a target fragment capped by hairpin adapters is subjected to rolling-circle replication).

barcode adapters to one or both ends. The sequence of the barcode detected during a subsequent sequencing reaction can be used to link the data from the two strands during data analysis in embodiments in which both strands are targeted by the oligonucleotide probes. In yet further embodiments, only a single strand is isolated and sequenced, and the sequence of the other strand is determined based on the complementarity between the two strands. In some embodiments, e.g., where modifications need not be preserved for further analysis, the enriched nucleic acids can be subjected to amplification to increase the total amount of nucleic acid in any subsequent procedures. For example, primer-binding sites in adapter regions can be used to PCR amplify the portion of the nucleic acid construct that they flank).

Regarding claim 85, Pham et al. discloses the method of claim 25, wherein the generating of amplicons comprises attaching the nucleic acid template to a solid surface, e.g., a bead or column. In other embodiments, the driver population is attached to a solid surface prior to the capture reaction, e.g. via a tag or, optionally, can be synthesized directly on a surface).

Regarding claim 89, Pham et al discloses the method of claim 16, wherein the hairpin adapter comprises a cleavable site in the loop (para [0127]-The second and third embodiments were similar to the first, but used different type IIs restriction enzymes. Using a combination of BsmAI and TspRI yielded a 1.43 kb fragment containing the 1,331 base pairs of the D-loop region flanked by 37 base pairs on one end and 61 base pairs on the other end of the fragment. Alternatively, using only BsaI yielded a 4.5 kb fragment containing the 1,331 base pairs of the D-loop region flanked by 2678 base pairs on one end and 522 base pairs on the other end of the fragment. In both cases, two different stem-loop adapters were used having four-base overhangs known to be complementary to the fragment of interest such that the fragment was flanked by one of the overhangs at one end and the other overhang at the other end. Also in both cases, ExoIII, ExoVII, and a set of restriction endonucleases were used to cleave and degrade fragments other than the desired fragment containing the D-loop region. Following the purification procedure, the resulting pool of fragments having adapters linked to both ends, which included the fragment of interest comprising the D-loop region, were subjected to single-molecule, real-time sequencing).
Claim(s) 1, 3, 5-6, 16, 20-21, 25-27, 37, 39-40, 85-90 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fundacio Privada Institut De Medicina Predictiva I Personalitzada Del Cancer (hereinafter Fundacio)  US 20190177776.

Regarding claim 1, Fundacio  discloses a method of sequencing a double stranded nucleic acid (para [0038] - "This method in any of the described embodiments ensures sequence fidelity and increases the quality of sequencing because both strands of the same DNA molecule are read"; para [0044] - “to provide amplified paired double stranded DNA molecules”; para [0048] "Sequencing the paired DNA molecules obtained"; para [0378] - "The double stranded DNA libraries can be used in any conventional sequencing method"), the method comprising:
(a) ligating a first adapter to a first end of the double stranded nucleic acid (para [0064] - “ligated to the plurality of double-stranded DNA molecules before or after the step of ligating the adapters and/or hairpin sequences"; para [0071] - “involves ligating double-stranded DNA adaptors to at least one end of the strands of a plurality of double-stranded DNA molecules. Preferably, the double-stranded DNA adaptors may be ligated to one end of the strands of a plurality of double-stranded DNA molecules."), and 
strands of a plurality of double-stranded DNA molecules."; para [0509] - "(i) contacting the population of double stranded DNA molecules with a first adapter molecule and a second adapter molecule, wherein said first adapter molecule is a double stranded DNA molecule having ends at one end which are compatible with the ends of the double stranded DNA wherein the second adapter molecule is a hairpin adapter which comprises a hairpin loop region and a double stranded region”; para [0025] - “Genomic fragments (B) ligated to the first adapter molecules (A). 2. The hairpin adapter (C) is ligated to the free end of the genomic fragment."), wherein the second adapter is a
hairpin adapter (para (0064) - "ligated to the plurality of double-stranded DNA molecules...hairpin sequences"; para [0096] - “The ligating step (i) is carried out under conditions adequate for the ligation of the adaptor and/or pairing molecules (hairpin and/or barcode sequences)”; para [0212] - “The present invention thus provides a Y hairpin adapter"; para [0509]), thereby forming a nucleic acid template (para [0509] - “synthesizing DNA strands using the adapter-modified DNA molecules obtained in step (ii) as template"; para [0121] - "a DNA molecule complementary to an adapter-modified DNA molecule used as template"); 

(b) annealing a first primer to the nucleic acid template (para [0332] - “complementarity between the sense and antisense strands of the original double-stranded DNA molecules is partially or completely lost. This facilitates the annealing of the primers 
sequence that is complementary to a portion of the first adapter, or a complement thereof (para [0249] - “after the ligation of the Y-adapter, the elongation primer contained in the complex is annealed and a ligation is carried out between the 3' end of the second strand of the Y-adapter and the 5' end of the hairpin adapter.");

(c) sequencing a first portion of the nucleic acid template by extending the first primer (para [0022] - "Genomic fragments (black line; B) from the sample preparation step having overhanging ends (A and C) are ligated to two molecules: a dsDNA (adapter; D) and a hairpin... This allows the primer (H) to prime for polymerase extension"; para [0023] - "Only ligation products with one first adapter (DBE and EBD, as referred to in FIG. 1) will be extended with the primer"), thereby generating a first read comprising a first nucleic acid sequence of at least a first portion of the double stranded nucleic acid (para [0373] - "The double stranded DNA libraries generated in the method of the invention have the advantage that both strands of every double stranded DNA molecule are simultaneously read during sequencing."; para [0385] - "By analyzing the output of the sequencing, each read will have the information of the primary sequence’; para
[0374] - “The method of the invention provides up to four sources of information for each nucleotide (the top and bottom strands of a given dsDNA and, as the case may be, their respective synthetic complementary strands) allowing the validation of the reading of each nucleotide");


invention. For example, the first primer may be complementary to at least a portion of the complementary sequence of the 5’ region of the first DNA strand of the adapter molecule and the second primer may be complementary to the 3’ region of the molecule"); and 

(e) sequencing a second portion of the nucleic acid template by extending the second primer (para [0306] - "second strand of the hemiadapter or the alternative second strand used in step (b) extends and covers partially or completely the combinatorial region."),
thereby generating a second read comprising a nucleic acid sequence of at least a second portion of the double stranded nucleic acid (para [0038] - "This method in any of the described embodiments ensures sequence fidelity and increases the quality of sequencing because both strands of the same DNA molecule are read"; para [0044] - “to provide amplified paired double stranded DNA molecules; (v) Sequencing the paired DNA molecules obtained"; para [0041] - “By reading both strands, the sequencing 

Regarding claim 3, Fundacio discloses the method of claim 1, wherein the first adapter is a Y-adapter (para [0212] - "The present invention thus provides a Y hairpin adapter"; para [0249] - “after the ligation of the Y-adapter, the elongation primer contained in the
complex is annealed and a ligation is carried out between the 3' end of the second strand of the Y-adapter and the 5' end of the hairpin adapter.").

Regarding claim 5, Fundacio discloses the method of claim 3, wherein the ligating of the first adapter comprises ligating a 3'-end of the first strand of the Y-adapter to a 5'-end of the forward strand of the double stranded nucleic acid, and ligating a 5'-end of the second strand of the Y-adapter to a 3'-end of the reverse strand of the double stranded nucleic acid (para [0096] - "The ligating step (i) is carried out under conditions adequate for the ligation of the adaptor and/or pairing molecules (hairpin and/or barcode sequences) to the DNA molecules to yield a plurality of adapter-modified DNA molecules.”; para [0249] - "after the ligation of the Y-adapter, the elongation primer contained in the complex is annealed and a ligation is carried out between the 3' end of the second strand of the Y-adapter and the 5’ end of the hairpin adapter."; para [0097] - “ligations are usually carried out enzymatically to form a phosphodiester linkage between a 5’ carbon terminal nucleotide of one nucleic acid with a 3’ carbon of another nucleic acid. Conditions adequate for the ligation are any conditions that allow
obtaining a double-stranded DNA molecule linked to one or two adapters.").

Regarding claim 6, Fundacio discloses the method of claim 3, wherein the first primer anneals to the second strand of the Y-adapter (para [0249] - "after the ligation of the Y-adapter, the elongation primer contained in the complex is annealed and a ligation is carried out between the 3' end of the second strand of the Y-adapter and the 5' end of the hairpin adapter."; para [0299] - "primer contained in the complex is annealed and a ligation is carried out between the 3’ end of the alternative second strand of the Y-adapter").

 Regarding claim 16, Fundacio discloses the method of claim 1, wherein the first adapter is a hairpin adapter (para [0142] - “hairpin sequences...the sequence of the first adapter molecule"; para [0064] - "ligated to the plurality of double-stranded DNA molecules...hairpin sequences"; para [0096] - "The ligating step (i) is carried out under conditions adequate for the ligation of the adaptor and/or pairing molecules (hairpin"; para [0212] - "The present invention thus provides a Y hairpin adapter"; para [0249] - "the 5' end of the hairpin adapter."; para [0509]).

Regarding claim 20, Fundacio discloses the method of claim 1, wherein the second adapter comprises a nucleic acid having a 5'-end, a 5'-portion, the loop, a 3’-portion and a 3'-end, and the 5'-portion of the second adapter is substantially complementary to the 3'-portion of the second adapter (para [0509] - “second adapter molecule is a hairpin adapter which comprises a hairpin loop region and a double stranded region"; para [0249] - “after the ligation of the Y-adapter, the elongation primer contained in the 

Regarding claim 21, Fundacio discloses the method of claim 20, wherein the ligating of the second adapter comprises ligating the 5'-end of the second adapter to a 3'-end of the forward strand of the double stranded nucleic acid and ligating the 3'-end of the second adapter to a 5'-end of the reverse strand of the double stranded nucleic acid (para [0064] - "ligated to the plurality of double-stranded DNA molecules before or after the step of ligating the adapters and/or hairpin sequences"; para [0071] - “involves ligating double-stranded DNA adaptors to at least one end of the strands of a plurality of double-stranded DNA molecules. Preferably, the double-stranded DNA adaptors may be ligated to one end of the strands of a plurality of double-stranded DNA molecules."; para [0509] - “second adapter molecule is a hairpin adapter which comprises a hairpin loop region and a double stranded region"; para [0249] - "after the ligation of the Y-adapter, the elongation primer contained in the complex is annealed...the 5’ end of the hairpin adapter."; para [0299] - “primer contained in the complex is annealed and a ligation is carried out between the 3' end of the alternative second strand of the Y-adapter").

Regarding claim 25, Fundacio discloses the method of claim 1, wherein the method further comprises, after (a) and prior to (b), generating amplicons of the nucleic acid 

Regarding claim 26, Fundacio discloses the method of claim 25, wherein the method of generating amplicons of the nucleic acid template comprises a polymerase chain reaction (para [0165] - "When both primers used in step (iv) are attached to the support, a bridge amplification (which can be isothermal) may take place. This bridge amplification may give rise to polonies, i.e. clonally clustered amplicons”; para (0136) - “The DNA amplification allows creating multiple copies of said molecules by in vitro synthesis of double stranded DNA molecules. Any method for DNA amplification may be used. Preferably, it is performed by polymerase chain reaction.").

Regarding claim 27, Fundacio discloses the method of claim 26, wherein the polymerase chain reaction comprises a bridge PCR amplification method (para [0165] - “When both primers used in step (iv) are attached to the support, a bridge amplification (which can be isothermal) may take place. This bridge amplification may give rise to polonies, i.e. clonally clustered amplicons"; para [0136] - "The DNA amplification allows creating multiple copies of said molecules by in vitro synthesis of double stranded DNA molecules. Any method for DNA amplification may be used. Preferably, it is performed by polymerase chain reaction....Different amplification conditions can be used
on aliquots of the same sample to overcome any biases that may occur.").


reading of each nucleotide, as all readings must be consistent. Thus, the method of invention allows detection and even correction, of errors of the sequence determination”). 

Regarding claim 39, Fundacio discloses the method of claim 1, wherein the first adapter comprises one or more of a sample barcode sequence (para [0064] - "to add barcodes or adapters for multiplexing (mixing sample from different origins; Claim 23 - "wherein the double -stranded region of the DNA Y-adapter comprises one or more barcode sequence(s)").
Regarding claim 40, Fundacio discloses the method of claim 1, wherein the second adapter comprises one or more of a sample barcode sequence (para [0064] - "to add barcodes or adapters for multiplexing (mixing sample from different origins; Claim 23 - "wherein the double -stranded region of the DNA Y-adapter comprises one or more barcode sequence(s)").


primer (D) is shown in order to obtain a synthetic strand (E). 8. The template remains attached to the solid surface").

Regarding claim 86, Fundacio discloses the method of claim 1, prior to step b, further comprising annealing a blocking primer to the nucleic acid template and extending the blocking primer and wherein the primer comprises a sequence within a loop of the hairpin adapter, or a complement thereof (para [0577]- (iv) contacting each strand of said Y-adapter-containing DNA molecules with an elongation primer which comprises a 3' region which is complementary to the alternative second DNA strand of the Y-adapter molecule and a 5' region which does not hybridize with the alternative second DNA strand of the Y-adapter, under conditions adequate for the hybridization of the elongation primer to the alternative second strand of the Y-adapter); (para-[0578]- (v) 

Regarding claim 87, Fundacio discloses the method of claim 85, wherein the substrate comprises a plurality of primers (para [0015]-[0019]- The present invention relates to a method … comprising the steps of (i) Ligating double-stranded DNA adaptors to at least one end of the strands of a plurality of double-stranded DNA molecules and pairing the strands of a plurality of double-stranded DNA molecules to provide a plurality of paired adaptor-modified DNA molecules; (iii) Providing complementary strands of the paired and transformed adaptor-modified DNA molecules using the nucleotides A, G, C and T and primers ; (iv) Optionally amplifying the partially transformed paired double stranded DNA molecules obtained in step (iii) to provide amplified paired double stranded DNA molecules; para [0132] - " The constructs obtained …form the double stranded DNA libraries of the invention and can be used for sequencing”).; (para [0150] - "The term "support", as used herein, refers to any material configured to chemically bond with a nucleic acid including but not limited to plastic, latex, glass, metal (i.e. for example a magnetized metal), nylon, nitrocellulose, quartz, silicon or ceramic. The support is preferably solid and may be roughly spherical (i.e. for example a bead) or may comprise a standard laboratory container such as a microwell plate or a surface."; para [0151] - “The term "immobilized", as used herein, refers to the association or binding between the molecule (e.g. adapter, hairpin sequence, barcode sequence) and the support in a 
primer (D) is shown in order to obtain a synthetic strand (E). 8. The template remains attached to the solid surface").

Regarding claim 88, Fundacio discloses a method of sequencing a double stranded nucleic acid (para [0038] - "This method in any of the described embodiments ensures sequence fidelity and increases the quality of sequencing because both strands of the same DNA molecule are read"; para (0044} - "to provide amplified paired double stranded DNA molecules; (v) Sequencing the paired DNA molecules obtained"; para [0378] - “The double stranded DNA libraries can be used in any conventional sequencing method"), the method comprising: 
(a) ligating a first adapter to a first end of the double stranded nucleic acid (para [0064] - “ligated to the plurality of double-stranded DNA molecules before or after the step of ligating the adapters and/or hairpin sequences"; para [0071] - "involves ligating double-stranded DNA adaptors to at least one end of the strands of a plurality of double-stranded DNA molecules. Preferably, the double-stranded DNA adaptors may be ligated to one end of the strands of a plurality of double-stranded DNA molecules."), and ligating a second adapter to a second end of the double stranded nucleic acid (para [0071] - "the double-stranded DNA adaptors may be ligated to both ends of the strands of a plurality of double-stranded DNA molecules."; para [0509] - "(i) contacting the population of double stranded DNA molecules with a first adapter molecule and a second adapter molecule, wherein said first adapter molecule is a double stranded DNA 
under conditions adequate for the ligation of the adaptor and/or pairing molecules (hairpin ...)"; para [0212] - "The present invention thus provides a Y hairpin adapter"; para [0509]), thereby forming a nucleic acid template (para [0509] - "synthesizing DNA strands using the adapter-modified DNA molecules obtained in step (ii) as template"; para [0121] - "a DNA molecule complementary to an adapter-modified
DNA molecule used as template”);

(b) annealing a first primer to the nucleic acid template (para [0332] - “complementarity between the sense and antisense strands of the original double-stranded DNA molecules is partially or completely lost. This facilitates the annealing of the primers used in the subsequent steps.”; para [0121] - "This facilitates the annealing of the primers used in the subsequent steps."), wherein the first primer comprises a
sequence that is complementary to a portion of the first adapter, or a complement thereof (para (0249] - “after the ligation of the Y-adapter, the elongation primer contained in the complex is annealed and a ligation is carried out between the 3' end of the second strand of the Y-adapter and the 5’ end of the hairpin adapter.");

(c) sequencing a first portion of the nucleic acid template by extending the first primer (para [0022] - "Genomic fragments (black line; B) from the sample preparation step having overhanging ends (A and C) are ligated to two molecules: a dsDNA (adapter; D) and a hairpin... This allows the primer (H) to prime for polymerase extension”; para [0023] - "Only ligation products with one first adapter (OBE and EBD, as referred to in FIG. 1) will be extended with the primer"), thereby generating a first read comprising a first nucleic acid sequence of at least a first portion of the double stranded nucleic acid (para [0373] - "The double stranded DNA libraries generated in the method of the invention have the advantage that both strands of every double stranded DNA molecule are simultaneously read during sequencing.", para [0385] - "By analyzing the output of the sequencing, each read will have the information of the primary sequence"; para
[0374] - "The method of the invention provides up to four sources of information for each nucleotide (the top and bottom strands of a given dsDNA and, as the case may be, their respective synthetic complementary strands) allowing the validation of the reading of each nucleotide”); and a second read comprising a nucleic acid sequence of at least a second portion of the double stranded nucleic acid (para [0038] - "This method in any of the described embodiments ensures sequence fidelity and increases the quality of sequencing because both strands of the same DNA molecule are read"; para [0044] - “to provide amplified paired double stranded DNA molecules; (v) Sequencing the paired
DNA molecules obtained"; para [0041] - "By reading both strands, the sequencing process can be monitored and the errors produced in every individual sequence read can be corrected").

Regarding claim 89, Fundacio discloses the method of claim 16, wherein the hairpin adapter comprises a cleavable site in the loop- (para [0064]- Optionally, the double-stranded DNA adaptors may contain "sites for cutting" (e.g. "restriction sites", sequences of oligonucleotides that are recognized by restriction enzymes). The "sites for cutting" add a way to adapt the final elements of the library to the needs of the different sequencing platforms. Although this adaptation can be achieved through the specific design of the double-stranded DNA adaptors (by introducing sequences that are compatible with the platform reagents, such as sequencing primers), the cutting sites allow modularity, to add barcodes or adapters for multiplexing (mixing sample from different origins) or for the needs of any of the platforms for massive sequencing (or also to eliminate possibly unnecessary nucleotides). The "sites for cutting" are specific sequences that allow the presence of a known target in the edges of the plurality of paired adaptor-modified DNA molecules (library of paired adaptor-modified DNA molecules obtained in step (i), or a library of paired and transformed adaptor-modified DNA molecules as obtained in step (iii) (and optionally in step (iv)). The "sites for cutting" may be ligated to the plurality of double-stranded DNA molecules before or after the step of ligating the adapters and/or hairpin sequences and/or barcode sequences. As stated above, the "sites for cutting" may be already included in the adaptors and/or hairpin sequences and/or barcode sequences. This way, all fragments can be cut and adapters can be ligated properly (this way sequences of the adaptors and/or hairpin sequences and/or barcode sequences that are no longer required may be removed to increase sequencing efficiency).

Regarding claim 90, Fundacio discloses the method of claim 89, wherein the cleavable site is cleaved to generate a Y-adapter ([0026] FIG. 5. Schematic diagram showing an embodiment of the method of the invention. Ligation step [step (i)]. Genomic fragments (black line) from the sample preparation step are ligated to two Y-adapters, each formed by a first DNA strand (A) and a second DNA strand (B), the second DNA strand being formed by a hairpin loop (C) and a first segment being located at the 3' end of the 3' region (D). Extension step. The synthetic sequence (dashed line, F) is generated using the hairpin as a primer for the polymerase. Bisulfite (step ii). The molecules obtained after the elongation step are bisulfite treated and the complementarity of the strands is lost. Complementary strand generation step (elongation step) [step (iii)]. Primer (G) is added for the first round of amplification (dotted line; H).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 5-6, 16-17, 20-21, 25-27, 36-37, 39-40, 85-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fundacio Privada Institut De Medicina Predictiva I Personalitzada Del Cancer (hereinafter Fundacio) US 20190177776.

Fundacio is discussed above.
Regarding claim 17, Fundacio discloses the method of claim 16, but fails to specifically disclose wherein the first primer anneals to a sequence within a loop of the first adapter.
However, Fundacio does disclose a method comprising a hairpin adapter (para [0142] - "hairpin sequences...the sequence of the first adapter molecule"; para [0064] - "ligated to the plurality of double-stranded DNA molecules...hairpin sequences"; para (0096] - "The ligating step (i) is carried out under conditions adequate for the ligation of the adaptor and/or pairing molecules (hairpin”; para [0212] - "The present invention thus provides a Y hairpin adapter"; para [0249] - "the 5' end of the hairpin adapter."; para (0509]), comprising loop regions (para [0086] - "Said hairpin molecule also comprises a hairpin loop region formed by unpaired bases."), and further discloses primers capable of annealing to an adapter (para [0335] - "the primers used in step (iii) are capable of hybridizing to the paired and transformed adapter-modified DNA molecule when said molecule has been treated with a reagent that converts non-methylated cytosines to a base that is detectably dissimilar to cytosine in terms of hybridization properties. For 

Regarding claim 36, Fundacio discloses the method of claim 25, wherein the first adapter is a hairpin adapter (para [0142] - "hairpin sequences...the sequence of the first adapter molecule”; para [0064] - “ligated to the plurality of double-stranded DNA molecules...hairpin sequences”; para [0096] - "The ligating step (i) is carried out under conditions adequate for the ligation of the adaptor and/or pairing molecules (hairpin"; para [0212] - "The present invention thus provides a Y hairpin adapter’; para [0249] - "the 5’ end of the hairpin adapter."; para [0509]), but fails to specifically disclose wherein the generating of amplicons comprises rolling circle amplification.
However, Fundacio does disclose various methods of amplification (para [0225] - "the double stranded DNA molecules obtained in step (iii) may be amplified in a first amplification step using a primer the sequence of which is complementary to at least a portion of the complementary sequence of the population of double stranded DNA molecules"; para [0165] - "When both primers used in step (iv) are attached to the support, a bridge amplification (which can be isothermal) may take place. This bridge amplification may give rise to polonies, i.e. clonally clustered amplicons"; para [0136] - 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        15 September 2021